Shackleford, C. J.
Lonnie Roland, alias Lonnie Roling, was tried and convicted of tbe crime of murder in the first degree.
Three errors are assigned, all of which are based upon the overruling of the motion for a new trial, and all question the sufficiency of the evidence to support the verdict. It would be a fruitless task to set out the evidence. Suffice it to say that we have carefully read all the evidence adduced and are clear that it is amply sufficient to support the verdict, and we are of the opinion that the trial judge was fully warranted in overruling the motion. We must concur with him in refusing to disturb the verdict. See Bexley v. State, 59 Fla. 6, 51 South. Rep. 278.
*154Judgment affirmed.
Taylor, Cockrell, Hocker, and Whitfield, J. J., concur.